Citation Nr: 1411979	
Decision Date: 03/21/14    Archive Date: 04/02/14

DOCKET NO.  05-07 268	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a back disability.

(The issues of whether new and material evidence has been received to reopen a claim for service connection for an acquired psychiatric disability and entitlement to service connection for a bilateral leg disability are addressed in a separate Board decision.)


REPRESENTATION

Appellant represented by:	Mark R. Lippman, Attorney at Law


ATTORNEY FOR THE BOARD

J.N. Moats, Counsel


INTRODUCTION

The Veteran served on active duty from September 1973 to August 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2004 rating decision of the San Juan, Puerto Rico, Regional Office (RO) of the Department of Veterans Affairs (VA), which denied the benefit sought on appeal.

In June 2007, the Board remanded the claim to the Appeals Management Center (AMC) to obtain the records associated with the Veteran's successful claim for disability benefits from the Social Security Administration (SSA).  Subsequently, in August 2009, the Board reopened the Veteran's claim and again remanded it to the AMC to obtain outstanding medical treatment records and to provide the Veteran with a VA examination.  In September 2011, the Board again remanded the claim for clarification of a medical opinion.

In August 2012, the Board denied the claim.  The Veteran appealed this determination to the United States Court of Appeals for Veterans Claims (Court).  Subsequently, the Office of General Counsel for the Department of Veterans Affairs and the Veteran's representative (hereinafter "the parties) filed a Joint Motion for Remand, which was granted by the Court in June 2013.  The case has been returned to the Board for further consideration in accordance with the Joint Motion.  

The Board recognizes that additional VA treatment records dated to June 2012 were associated with the record and it is unclear whether the RO considered such records in its most recent supplemental statement of the case issued in June 2012.  The previous statement of the case issued in August 2010 indicated that VA treatment records dated to August 2009 had been considered.  Regardless, the additional records since August 2009 simply continue to show reports of low back pain and, in turn, are redundant of previous treatment records.  Moreover, as the Board concedes below that the Veteran does have a current back disorder, these records are not relevant to the current claim as they do not address the etiology of the Veteran's current back disorder.  According, as this evidence is not pertinent to the claim, waiver of RO consideration of this evidence is not necessary.  38 C.F.R. § 20.1304(c).   

As a final preliminary matter, the Board notes that, in addition to the paper claims file, the Veteran also has electronic Virtual VA and Veterans Benefits Management System (VBMS) paperless claims files.  A review of the documents in Virtual VA  reveals that, with the exception of additional VA treatment records dated to June 2012, they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.  Further, the Veteran's VBMS file does not contain any documents at this time.  


FINDING OF FACT

A back disability was not manifested during the Veteran's active duty service or for many years thereafter, and is not otherwise related to such service


CONCLUSION OF LAW

The criteria for service connection for a back disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102,  3.303, 3.310 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist 

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013). 

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R.  § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim.  Accordingly, notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006). 

Prior to initial adjudication of the Veteran's claim, a letter was sent in June 2004 that fully addressed all notice elements referable to his claim for service connection.  The letter provided information as to what evidence was required to substantiate the claim on appeal and of the division of responsibilities between VA and a claimant in developing the information and evidence necessary to substantiate his claims.  Moreover, notice letters dated in June 2007 and September 2009 informed the Veteran of how VA determines the appropriate disability rating or effective date to be assigned when a claim is granted, consistent with the holding in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Although these letters were not sent prior to initial adjudication of the Veteran's claim, this was not prejudicial to him, since he was subsequently provided adequate notice, he was provided ample to respond with additional argument and evidence, the claim was readjudicated, and additional supplemental statements of the case were provided to the Veteran in July 2008, August 2010, and June 2012.  See Prickett v. Nicholson, 20 Vet. App. 370 (2006).  Accordingly, any timing deficiency has here been appropriately cured.  Mayfield, 444 F.3d 1328 (Fed. Cir. 2006). 

Next, VA has a duty to assist the Veteran in the development of the claims.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file and Virtual VA record contains the Veteran's service treatment records, post-service reports of VA and private treatment, Social Security Administration (SSA) records and a VA examination report with addendum.  Moreover, the Veteran's statements in support of the claim are of record.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.

Finally, the Board finds that there was substantial compliance with the June 2007, August 2009 and September 2011 remand directives.  A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order.  Stegall v. West, 11 Vet. App. 268 (1998).  Nonetheless, it is only substantial compliance, rather than strict compliance, with the terms of a remand that is required.  See D'Aries v. Peake, 22 Vet. App. 97, 104 (2008) (finding substantial compliance where an opinion was provided by a neurologist as opposed to an internal medicine specialist requested by the Board); Dyment v. West, 13 Vet. App. 141 (1999). 

The Board notes that, in June 2007, the case was remanded solely to obtain SSA records, which was subsequently accomplished.  Additionally, in the August 2009, the Board directed the RO to obtain additional treatment records and afford the Veteran a VA examination.  Additional VA treatment records were obtained and in September 2009, the RO requested additional information concerning any private treatment, to which the Veteran never responded.  Further, the Veteran was afforded a VA examination in October 2009.  In the September 2011 remand, the Board requested an addendum opinion, which was done in October 2011.    

As the VA examination with addendum opinion was prepared by a competent clinician who considered the Veteran's claims file and medical history in the report and provided an etiological opinion, complete with rationale, the Board finds that the opinion is adequate to adjudicate the Veteran's claim.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007); Ardison v. Brown, 6 Vet. App. 405, 407 (1994); Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Accordingly, the Board finds that there was substantial compliance with the prior Board remand directives and, therefore, no further remand is necessary.  See Stegall v. West, 11 Vet. App. 268 (1998); D'Aries, 22 Vet. App. at 104 (2008).

Therefore, the Board finds that all reasonable efforts have been undertaken by VA with respect to the instant appeal, and no further development is required under these circumstances.  For the above reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Analysis

The Veteran is seeking service connection for a back disability.  Specifically, he has asserted that his current disability manifested during active duty service and that his back pain has continued since that time to the present.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R.  § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].  

Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as arthritis, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

Alternatively, when a disease at 38 C.F.R. § 3.309(a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 38 C.F.R. § 3.303(b).  As arthritis is one of the diseases listed at 38 C.F.R. § 3.309(a), the use of continuity of symptoms to establish service connection may be applied.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The evidence of record has been thoroughly reviewed.  In pertinent part, service treatment records showed that in July 1975, the Veteran complained of back pain. Specifically, he complained of tightening and aching of the low back, especially after exercise, prolonged sitting, and late in the afternoon and evening.  The Veteran noted that he had done work involving a partial stoop for approximately eight days when the pain began.  The impression was back strain.  Subsequently, in November 1975, the Veteran was seen with complaints of recurrent hip pain with occasional radiation of pain to the low back and knees.  There was no history of trauma.  Upon separation, clinical examination dated in August 1976 showed that the Veteran's spine was clinically evaluated as normal.  The Veteran reported no significant interval history.  In his contemporaneous report of medical history, the Veteran indicated that he was in "good" health.  He also expressly denied any recurrent back pain.  In a subsequent statement, the Veteran reported that there had been no change in his physical condition.  

Following his discharge from service, the Veteran filed a claim for service connection for a nervous disorder in November 1976; however, he was silent with respect to any complaints pertaining to the back.  In fact, the first medical evidence of low back pain was recorded in October 1981, when the Veteran sought treatment at the VA.  Physical examination was normal except for muscle spasm.  The associated radiographic report of the lumbosacral spine revealed straightening of the normal lumbar curvature with dextroscoliosis, probably on the basis of a regional muscle spasm.  No vertebral body pathology was noted and the intervertebral spaces were well preserved.  The Veteran subsequently filed his initial claim for service connection in November 1981.  

VA treatment records showed that in March 1984, the Veteran presented with complaints of low back pain for eight years.  Thereafter, in a letter dated in July 1996, F.R.V., M.D. stated that he treated the Veteran in July 1996, with a three day history of pain of severe intensity in the lumbar sacral region.  The radiological study detected degenerative disease of the L4-L5 disk.  The Veteran was also restricted from lifting heavy objects.  Dr. F.R.V. provided in a subsequent statement in July 2004 that the Veteran presented in July 1996 complaining of low back pain radiating into the left leg.  Nevertheless, these private reports do not address a possible nexus between the diagnoses and service. 

The claims file also includes SSA records with associated treatment records.  These records shows that the Veteran was considered disabled as of March 2005 due to the primary diagnosis of major depression and secondary diagnosis of lumbar discogenic disease.   However, again, nothing in these records link the Veteran's back disability to his active service.  

In July 2005, the Veteran was provided with a general VA examination in conjunction with his claim for VA pension benefits.  At that time, the Veteran complained of low back pain since active duty service, which radiated down both legs.  He also experienced pain when lifting heavy weight, prolonged sitting, and prolonged walking.  The VA examiner diagnosed the Veteran with cervical and lumbar myositis, cervical and lumbar degenerative joint disease, multilevel cervical disc disease with bulging disc at C2-C3, C3-C4, C4-C5, C5-C6, and C6-C7, lumbar disc disease with bulging disc at L5-S1, schmorl nodes at T11-T12 and T12-L1 levels, and clinical evidence of neuropathy.  However, no etiological opinion was provided.  

Follow up private and VA treatment records continued to show complaints of and treatment for low back pain, but again provided no etiological opinions. 

On remand, the Veteran was provided with a VA spine examination in October 2009.  At that time, the Veteran stated that he experienced chronic upper back pain, which was secondary to lifting heavy equipment while on active duty.  The VA examiner noted that a private August 2009 lumbar computed tomography scan revealed posterior disc bulge at several levels, more prominent at L4-5 toward the right side, resulting in right existing nerve root impingement.  There was also evidence of left nephrolilithiasis and diverticulosis.  Cervical spine x-rays revealed spondylosis and intervertebral osteochondral changes of the lower cervical spine.  There was also straightening of the cervical lordosis, was noted as possibly related to positioning versus muscle spasm.  Lumbar spine x-rays revealed osteopenia, mild spondylosis, and curvature of the lumbar spine with convexity to the right, which was noted as possibly related to positioning versus mild dextroscoliosis.  The VA examiner diagnosed the Veteran with cervical myositis, cervical muscle spasm, cervical spondylosis, cervical disc disease and posterior disc protrusion at multiple levels, lumbar posterior disc bulge at several levels, mild lumbar spondylosis, and lumbar muscle spasm.  

Upon a thorough review of the Veteran's complete VA claims file, including his service treatment records, VA and private treatment records, the VA examiner opined that there was no evidence in the service medical records that the Veteran had a back injury or complaints of back pain while in service between 1973 and 1976.  The first evidence of complaint of back pain was in 1981, more than five years after the Veteran was discharged from service.  Even at that time, the VA examiner noted that the Veteran was only diagnosed with muscle spasm.  Overall, the VA examiner concluded that the Veteran's back problems were related to the aging process, which was not related to service.  As such, it was the VA examiner's opinion that the Veteran's back pain was less likely than not caused by or a result of service or any other way causally related to service. 

On remand, the Board requested an addendum opinion to specifically address the complaints of back pain documented in the service treatment records.  An October 2011 addendum noted that the service medical record, dated July 21, 1975, was reviewed.  At that time, the VA examiner noted that the Veteran was diagnosed with back strain for which proper treatment was given.  In November 1975, the Veteran complained of left hip pain that radiated to his low back and knee (he was diagnosed with left hip pain).  He was provided with anti-inflammatory medication and muscle relaxants with good results.  The VA examiner stated that there was no evidence in the service, VA or private treatment records that the Veteran remained with low back pain within one year of his discharge from service.  Rather, it was determined that the low back pain the Veteran experienced in service was acute and transitory, which improved with proper treatment.  Again, the VA examiner concluded that it was less likely than not that the Veteran's current back disorders are the result of his time in active duty service. 

Again, the VA examiner considered the Veteran's claims file and medical history in the report.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007); Ardison v. Brown, 6 Vet. App. 405, 407 (1994).  In this regard, the VA examiner considered the Veteran's claims file, his contentions, the medical evidence of record, and conducted a complete physical examination, but concluded that the Veteran's back disabilities were not caused by or a result of his military service.  Additionally, the VA examiner provided an etiological opinion, complete with the rationale described above.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The VA examiner's conclusion is fully explained and consistent with the credible evidence of record. The VA examiner clearly concluded that the Veteran did not incur a chronic low back disability during his military service, but that his current disabilities developed at some point after service and more likely were the result of aging.  He also noted that the in-service complaints of pain in the lumbar area were properly treated to the point of improvement.  As such, the VA examiner did discuss and conclude that the Veteran's current back disabilities were not caused or aggravated by his military service.  Consequently, the Board assigns great probative value to the VA examiner's opinion.

Based on the medical evidence of record, the Board must find that service connection for a back disorder is not warranted.  Initially, the Board notes that, although degenerative changes have been observed, there is no evidence of arthritis within one year of service.  In fact, the first medical evidence of any shoulder problems is in 1981, approximately five years after the Veteran's discharge from service.  As such, an award of service connection on a presumptive basis for chronic disease is precluded.  38 C.F.R. §§ 3.307, 3.309.

Moreover, although service treatment records documented complaints of back pain, there is no competent evidence linking any current back disability to service.  Importantly, the Veteran's spine was evaluated clinically normal at the time of his discharge examination.  Again, after reviewing the claims file, the highly probative October 2009 VA examination with October 2011 addendum opinion found that the Veteran's current back disorder was not related to service and provided a detailed rationale for this opinion.  Moreover, there is no competent evidence of record to refute this opinion.  

The Board observes that lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Citing Buchanan and Jandreau, the Federal Circuit reiterated that it had previously and explicitly rejected the view that competent medical evidence is required when the determinative issue in a claim for benefits involves either medical etiology or a medical diagnosis.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

In the instant case, the Veteran is competent to report an in-service injury, which is documented in the service treatment records, as well as pertinent symptomatology since service.  However, he is not competent to directly link any current disability to service as medical expertise is required.  In this regard, the question of causation involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship.  As such, the question of etiology in this case may not be competently addressed by lay evidence, and the Veteran's own opinion is nonprobative evidence.  See Davidson, supra; Jandreau, supra; see also Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  

Moreover, the Board finds the Veteran's current assertions of pertinent symptoms since service to not be credible.  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  In the instant case, the Board finds that such statements are not credible as they are outweighed by the remainder of the evidence of record and were made under circumstances indicating bias or interest.  

Importantly, the Veteran's discharge examination revealed no back disorder and he expressly denied any recurrent back pain in his contemporaneous medical history.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (ascribing heightened credibility to statements made to clinicians for the purpose of treatment); See Williams v. Gov. of Virgin Islands, 271 F.Supp.2d 696, 702 (V.I.2003) (noting that statements made for the purpose of diagnosis or treatment "are regarded as inherently reliable because of the recognition that one seeking medical treatment is keenly aware of the necessity for being truthful in order to secure proper care").  The Board finds such evidence, made contemporaneous to service, to be more probative than his initial claim made five years after his service discharge and in connection with his claim for VA benefits.  Moreover, the evidence of record showed that the Veteran filed a claim for service connection for an unrelated disorder in November 1976.  It would be reasonable to assume that if the Veteran had been experiencing back pain at that time, he would have reported it.  The Board also finds it significant that when the Veteran first reported back pain in October 1981 during the course of treatment, he did not mention any continuing symptoms since service.  It was not until after he filed a subsequent claim for compensation in November 1981 that during the course of treatment in March 1984, he gave a history of back pain for eight years.  Of note, degenerative disk disease was not detected unit 1984.  During x-rays in 1981, there was no vertebral pathology and physical examination was normal with the exception of muscle spasm.  These inconsistencies further weigh against the Veteran's credibility as to pertinent symptomatology since service.    

Therefore, the Veteran's current statements, made in connection with his pending claim for VA benefits, that he has experienced continuing back pain is inconsistent with the contemporaneous evidence.  Accordingly, while his contentions have been carefully considered, neither these contentions nor the clinical record establish continuity of symptomatology such as to serve as a basis for a grant of service connection.  The Board is cognizant that, while the lack of contemporaneous medical records may be a fact that the Board can consider and weigh against a claimant's lay evidence, the lack of such records does not, in and of itself, render lay evidence not credible.  Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006).  The Board, however, finds in the instant case that the combination of the Veteran's specific denial of recurrent back pain during service and the fact that his post-service treatment records are negative for any complaints referable back disorder for approximately five years after his service discharge and the lack of any mention of a back disorder in his November 1976 claim to be persuasive evidence against his claim.   

In conclusion, based on the analysis above, the Board finds that the preponderance of evidence is against the Veteran's claim for service connection for a back disability.  As the preponderance of the evidence weighs against the claim, the benefit-of-the-doubt doctrine does not apply.  See 38 U.S.C.A. § 5107(b).


ORDER

Entitlement to service connection for a back disability is denied.




____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


